DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.

 Response to Amendment
	Applicant’s Amendment filed November 29, 2021 has been fully considered and entered.
Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive. 
Applicant states that the examiner rejects claim 1 firstly on the basis of Tabuchi in view of Dorrestein and Ogawa and secondly on the basis of Benoliel in view of Kato; that the examiner rejects claim 8 firstly on the basis of Beranek in view of Tabuchi and secondly in view of Yumuto in light of Beranek. 

The Examiner disagrees.
Applicant states that firstly, regarding claim 1, the claim is amended to specify that the optical device is placed externally to the groove. The groove has an apex and the optical device is aligned with the apex. The groove is constructed with the apex in a configuration which is such that as the fiber is inserted into the groove it comes to rest at the apex. The wording is believed to provide a definition of the structure itself, and not merely provide an intended use. 
The applied prior art teaches or suggests that the optical device is placed externally to the empty groove having an exposed apex in which the optical fiber is placed, as discussed in the rejections below.  
Specifically, Tabuchi et al. (US 5,671,315) teaches that an optical component (45) is placed externally to v-groove (37), which has an apex and receives an optical fiber (44); Benoliel (US 2013/0108222 A1) teaches that an optical component (16) is placed externally to a V-groove) formed in substrate (12); Beranek et al. (US 5,896,481) teaches that an optical component may be placed externally to a v-groove (30 in Figure 1; 152 in Figure 2C) for receiving an optical fiber; and Yumoto et al. (JP 56-054081 A) teaches that an optical component (24; see Figure 2) may be placed in a groove that is external to the in which an optical fiber (25) is placed.
V-grooves inherently include an apex and optical fibers positioned in V-grooves inherently fall towards the apex of the V-groove.
Applicant states that, clearly, Tabuchi does not teach the claimed structure.
Indeed the Examiner accepts that Tabuchi does not teach a component aligned with an empty groove. 
The Examiner disagrees.  As stated in the rejection:
“Tabuchi et al. does not specifically state that the groove (37) is empty when the optical element (45) is aligned with the groove (37), or that the optical fiber (44) is subsequently placed, i.e. after placement of the optical component (45), which is aligned with an empty groove (37) for receiving the optical fiber (44) at a later time. 
Tabuchi (US 5,671,315) further teaches that in the prior art (see Figures 5A and 6A) an optical component (21) is aligned with an empty groove (17) before placement of an optical fiber (20) within the groove (17).  Dorrestein et al. (US 2016/0170155 A1) et al. discloses that an optical component (110; see Figures 1-3) may be aligned with an empty groove (118; see Figures 1 and 2) with subsequent placement of an aligned optical fiber (302) within the groove (118; see Figure 3).  Ogawa et al. (US 2005/0207695 A1) teaches that an optical component (68; see Figures 7A and 7B) may be aligned with an empty groove (61a; see Figure 7A) with subsequent placement of an aligned optical fiber (69; see Figure 7B) within the groove (61a).  Therefore, the process of first aligning an optical element with a groove on a wafer to produce an intermediate 
Applicant further states that, specifically, Tabuchi in Fig. 9A appears to show a groove with an apex, but the apex is immediately filled by the leg of the optical component. 
The examiner disagrees with Applicant’s interpretation of Figure 9A.  As illustrated in Figure 8E, a first empty groove (37) is provided for subsequent placement of the optical fiber (44; see Figure 8F), and a second empty groove (38) is provided for placement of the optical component (45; see Figure 8F).  Thus, as illustrated in Figure 9A, v-groove (37) is empty for placement of the optical fiber (44) and a separate v-groove (38) has the optical component (45) positioned therein.
Applicant states that the apex in Tabuchi is for the accurate placement of the component. The claim however requires that the optical component is placed externally to the groove and aligned with the apex. 
Claim 1 of the present application requires “at least one groove, the groove being a v-shaped groove having an apex, the groove being empty of any optical fiber and the apex being exposed, the exposed apex being configured such that placement into said groove of a single mode optical fiber causes said single mode optical fiber to fall to said apex” (see lines 4-8 of claim 1).
V-groove (37) of Tabuchi is at least one groove that is v-shaped having an apex and empty of an optical fiber (44; see Figures 8E, 8F, and 9A, where the groove 37 is empty in Figure 8E and 9A, and contains a fiber 44 placed therein in Figure 8F).
Optical fibers placed within V-grooves inherently fall to the apex of the V-groove.
Applicant states that, certainly Tabuchi never has a component accurately aligned with the exposed apex as required by the claim, since the component covers the apex in order to achieve alignment. 
The examiner disagrees.  The component (45) is placed within a separate v-groove (38), external to the one v-groove (37) for accurate alignment with the one v-groove (37) that receives the optical fiber (44).  The component (45) is necessarily aligned with the apex of the v-groove (37) to achieve optical alignment with the optical fiber (44) placed into the v-groove (37).
Applicant states that, accordingly Tabuchi may have an exposed apex at one time and may have an aligned component at another time, but the two are necessarily not present at the same time.  
The examiner disagrees.  Figure 9A specifically illustrates an optical component (45) within a v-groove (38) that is external to an optically aligned with the apex of one v-groove (37) for receiving an optical fiber (44) therein.
6 
Applicant states that, hence the structure of the claim is not met. (Tabuchi prior art - figs 5 and 6 - are addressed below). 
Applicant explains that in this connection, Examiner cites Dorrestein and Ogawa for teaching a groove and a device aligned with an empty groove. In addition, in the Response to Arguments, the Examiner refers to the prior art Figures of Tabuchi. 
Applicant further states that in the prior art of Tabuchi the groove 17 has an apex, however the fiber does not fall into the apex. Instead, as in Fig. 5B, the fiber is aligned within two grooves. It is clear by comparing Fig. 5B of Tabuchi with Figs 4A and 4B of the present application, that in the one case, the fiber settles in the apex and in the other, the fiber is held in position between walls and is not actually positioned by the apex. Accordingly the alignment is less accurate, hence necessitating Tabuchi's invention. 
The examiner disagrees.  An optical fiber necessary falls to the apex when placed within the V-groove.  As the apex of the V-groove necessarily forms a point, as illustrated by Applicant, and the optical fiber has a round circumference, the optical fiber itself does not fall to the tip or bottom point of the apex, and this is also not required by the claims.  
Applicant states that regarding Dorrestein, the groove shown is rounded. Dorrestein mentions that the groove might also be v-shaped. However Dorrestein teaches away from the present invention of aligning the apex with the fiber since the fiber is placed in an alignment element, and the alignment element is curved to match the curvature of the fiber. Thus Dorrestein's discussion of Fig 1 specifically teaches that the apex is not designed for the fiber to fall towards the apex. Accordingly, the skilled person considering Dorrestein and wanting to adapt Tabuchi, would not consider providing an optical component external to the groove and aligned with the apex, since the fiber is not going to be placed in the apex in any case. 
The examiner disagrees.  As Dorrestein teaches that the groove may be v-shaped, and as the optical fiber will fall towards the bottom of a v-groove, i.e. to the apex of the v-groove, Dorrestein teaches all of the elements relied upon in the rejection.  Dorrestein also discloses a U-shaped or curved shaped groove, but this does not detract from the disclosure of a v-shaped groove (see paragraphs 18 and 28).  
Tabuchi et al. also disclosed the V-shaped groove as discussed above and in the rejection below.
Applicant states that the optical device or OED in Dorrestein is never aligned with an exposed apex. At most the optical device is aligned with the groove, since the alignment element sits on the walls of the groove and causes the fiber to align with the groove. 
The examiner disagrees.  An optical component aligned with a groove is necessarily aligned with an apex of the groove if the groove is v-shaped.
Applicant states that, regarding Ogawa, Examiner points to Figs 7A and 7B which show a first groove for the optical component and a second, v-shaped, groove for the fiber; and that reference is made to Ogawa paragraphs 174 and 175. These explain that the optical component is placed in its groove, with its optical axis in the direction of the v- shaped groove. Subsequently the fiber is placed in the v shaped groove and then the two components are aligned with each other. The paragraph 175 "is matched" which refers to an active process of aligning the two components. This is why the groove of the component is called the "alignment groove", namely so that alignment is carried out. Prior to placing of the fiber the "direction in which the V-groove extends". The actual complete alignment, the matching, does not occur until the fiber is in situ. That is to say Ogawa does teach an optical component aligned with the V-groove, but it does 
7not teach an optical component aligned with an empty V-groove, because the stage of "matching" has not yet taken place. 
Ogawa is relied upon to teach that the optical component may first be aligned with a v-groove before an optical fiber is placed within the v-groove. 
Applicant states that, thus, none of Tabuchi, Dorrestein and Ogawa teach the intermediate structure as presently claimed, in which an optical component is aligned with an exposed apex of a groove. Rather they teach the placement of both components and mutual alignment. Thus there is never a situation where there is an aligned optical component at the same time as there is an empty groove. That is to say the structure of aligned optical component and empty groove is not taught. 
The examiner disagrees for the reasons stated above.  The detailed rejection is provided below.
Applicant states that, furthermore, none of Tabuchi, Dorrestein and Ogawa teach that the optical component is external to the groove. In Tabuchi, it is the optical component that is placed in the groove. In Dorrestein, the component stands in the end of the groove and in Ogawa, the component fits into the "T" bar continuation of the groove. 
Tabuchi et al. (US 5,671,315) teaches that an optical component (45) is placed externally to v-groove (37), which has an apex and receives an optical fiber (44).  
Applicant states that the Examiner then cites Benoliel. However Benoliel makes no mention of single mode fibers. Examiner correctly points out that single-mode fibers are not directly part of the claim, however the one micron alignment is only significant for single mode fibers and is not relevant at all to multimode fibers. 
As explained in the rejection, the claims are drawn to an intermediate assembly with an empty groove for subsequent placement of an optical fiber, so the optical fiber is not actually part of the claimed intermediate assembly, and thus a single mode fiber is not required.  
Paragraph 17 of Benoliel states:
“In an embodiment, the groove and the optical component are placed relative to each other such that the pressing of the fiber firmly into the apex aligns the fiber with the optical component to an accuracy of substantially one micron.”
Paragraphs 60 and 61 of Benoliel states:
“ 	The required alignment accuracy is 1 micron. The prior art provides a tool that precisely places the fiber to 1 micron accuracy. The present embodiments may use a placement tool with an accuracy of 50 microns since it merely needs to find the groove and then the groove guides the fiber to the necessary accuracy of 1 micron.
Although accurate placement of the laser and alignment with the groove are still required, this can be provided using conventional equipment. The obviation of the need for accurate placement of the fiber provides a considerable cost saving in terms of the tools required.”
Applicant states that, accordingly it is not obvious to modify Benoliel to teach one micron alignment since there is no suggestion in Benoliel to use single mode fibers. One micron alignment is much harder to achieve and would not be considered by the skilled person unless absolutely necessary. Indeed it is generally true that designers of optical systems do their best to avoid the need for single-mode for this very reason. 
The examiner disagrees.  Benoliel specifically teaches one micron alignment (see paragraphs 17, 60, and 61). 
Additionally, the single mode optical fiber is not part of the intermediate assembly that is claimed.
Applicants states that, accordingly, regarding claim 1, the prior art, neither alone nor in combination therefore teaches or suggests: 
Optical apparatus intermediate assembly comprising: a wafer having an optical sub-assembly; the wafer having at least one groove, said groove being a v-shaped groove having an apex, the groove being empty of any optical fiber and the apex being exposed, the exposed apex being configured such that placement into said groove of a single mode optical fiber causes said single mode optical fiber to fall to said apex; 
at least one optical component fixed on the optical sub- assembly externally to said groove in a direction being optically aligned with said exposed apex to an accuracy of at least one 8micron, thereby to enable said subsequent placement of said single mode optical fiber to bring about alignment with said optical component to said accuracy of at least one micron. 
The examiner disagrees.  The prior art teaches or suggests all of these limitations as applied below.
Applicant states that, regarding claim 8, Examiner rejects claim 8 firstly on the basis of Beranek alone, then on the basis of Beranek in light of Tabuchi and thirdly in view of Yumuto in light of Beranek. 
The rejection over Beranek alone has been withdrawn.
The rejections over Beranek in light of Tabuchi, and Yumoto in light of Beranek have been maintained and are detailed below.
Applicant states that Beranek - see column 5 line 1 and Fig. 2B, clearly shows that the component 130 is placed in the v-shaped groove itself, contrary to the requirements of claim 8, which is amended to define that the component is outside the groove. 
The rejection under 35 U.S.C. 102(a)(1) over Beranek alone has been withdrawn.
Applicant states that, although Tabuchi Figs 5 and 6 do apparently show a component that is external to the groove, they do not show that the component is aligned with such an apex. Rather, as discussed above, the fiber, as shown in Tabuchi Fig. 5B, the fiber aligns with the walls of the groove and not with the apex, so that the component would be aligned with the groove as a whole. 
The examiner disagrees.  Tabuchi et al. illustrates a component (45) aligned with an empty v-shaped groove (37) for subsequent placement of an optical fiber (44; see Figures 8E, 8F and 9A), as discussed above.
Additionally Beranek et al. shows alternative arrangements the optical component is located externally to the groove for positioning an optical fiber in Figures 1 and 2C, as discussed in detail in the rejection below.
Applicant states that, likewise, Yumuto fails teach a component that is outside the groove. Rather Yumuto teaches explicitly that the semiconductor LED chip 14 is adapted to be fitted within the V-groove 16. 
Yumoto further teaches that an optical component (24) may be located in a groove that is separate from the groove receiving the optical fiber (25), and therefore external to the groove receiving the optical fiber.  See the rejection below.
Applicant states that, accordingly, neither Beranek in light of Tabuchi nor Yumuto in view of Beranek teach a component that is external to a V-shaped groove with an apex, which external component is aligned with the apex, and that, accordingly it is believed that claim 8 is novel and inventive in light of the cited art. 
The examiner disagrees for the reasons set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi et al. (US 5,671,315) in view of Dorrestein et al. (US 2016/0170155 A1) and Ogawa et al. (US 2005/0207695 A1).
Regarding claims 1, 4, 6, and 7; Tabuchi et al. discloses an optical apparatus intermediate assembly (see Figures 7A-7B and 8A-8E) comprising: 
a wafer (silicon substrate 31; see Figures 7A-7B and 8A-8F; see column 7, lines 10-16) having an optical sub-assembly (the optical subassembly includes groove 38 and metal pattern 41, which form a mounting location for a semiconductor optical element 45; see Figures 8F and column 8, lines 50-58); 
the wafer (31) having at least one groove (V-shaped groove 37; see column 7, lines 53-55), said groove (37) being a v-shaped groove (37; see Figures 8A and 8B; see column 7, lines 53-55) having an apex (V-shaped groove 37 has an apex formed by the point of the V-shape, see annotated Figures 8A and 8B below), the groove (37) being empty of any optical fiber (see Figure 8A-8E) and the apex being exposed, the exposed apex being configured such that placement into said groove (37) of a single mode optical fiber (single mode optical fiber 44; see column 1, lines 21-27; and column 4, lines 18-41) causes said single mode optical fiber to fall to said apex (see Figure 8F; optical fiber 44 inherently falls to the apex of the V-shaped groove 37 because of the angled sides of the V-shaped groove 37); 

    PNG
    media_image1.png
    745
    400
    media_image1.png
    Greyscale

at least one optical component (semiconductor optical element 45) fixed on the optical sub-assembly externally to the groove (37; semiconductor optical element 45 is fixed on substrate 31 external to groove 37; see Figure 8F provided below for clarity; optical element 45 is fixed on the groove 38 and metal pattern 41 of the optical sub-assembly) in a direction being optically aligned with the apex of the groove (37) to an accuracy of at least one micron, thereby to enable placement of the single mode optical fiber (44) to bring about alignment of said optical component (45) to said accuracy of at least one micron (
See Figures 7A and 7B and column 7, lines 23-28, wherein the windows 33 and 34 are formed with an accuracy of less than 0.1 microns [micrometers, μm, and microns are all the same unit], wherein the first groove 37 for positioning optical fiber 44 is formed in the first window 33 and the second groove 38 for positioning semiconductor optical element 45 is formed in the second window 34, and thus are formed with an accuracy of less than 1 micron; 
see Figures 8A-8F which illustrated the optical fiber 44 aligned with the optical element 45, in grooves 37 and 38, respectively, and thus positioned with an accuracy of less than 0.1 microns; 
see column 9, lines 35-37, wherein Tabuchi teaches that semiconductor optical device 45 is a laser; 
see column 1, lines 25-28, wherein Tabuchi et al. discloses that an accuracy of less than 1 micron is required to couple an optical fiber and laser; and 
see column 4, lines 39-42, wherein Tabuchi et al. discloses that the optical fiber is precisely positioned, wherein precise positioning requires an accuracy of less than 1 micron (column 1, lines 25-28);

    PNG
    media_image2.png
    288
    346
    media_image2.png
    Greyscale

wherein said optical component (45) is a laser diode (see column 9, lines 35-44) or a bank of laser diodes (alternatively illustrated in Figure 29; wafer substrate 141, fibers 143, v-grooves 144, subassembly including mounting location for bank of laser diodes 150) with a predetermined separation between each laser diode, and said at least one groove (144) is a sequence of equally spaced grooves having said predetermined separation between each groove (see Figure 29);
wherein said optical component is a photo-detector (45b; see Figure 10A, wherein optical fiber 44b in v-groove 37 is coupled to photodetector 45b; see column 10, lines 29-64); and 
wherein said at least one optical component is a laser diode (45a) and a photo detector (45b; see Figure 10A; see column 10, lines 29-64), or a bank of laser diodes and photodetectors, or a bank of laser diodes and a bank of photodetectors.  
Tabuchi et al. does not specifically state that the groove (37) is empty when the optical element (45) is aligned with the exposed apex groove (37), or that the optical fiber (44) is subsequently placed, i.e. after placement of the optical component (45), which is aligned with an exposed apex of an empty groove (37) for receiving the optical fiber (44) at a later time. 
Tabuchi (US 5,671,315) further teaches that in the prior art (see Figures 5A and 6A) an optical component (21) is aligned with an empty groove (17) before placement of an optical fiber (20) within the groove (17).  Dorrestein et al. (US 2016/0170155 A1) et al. discloses that an optical component (110; see Figures 1-3) may be aligned with an empty groove (118; see Figures 1 and 2) with subsequent placement of an aligned optical fiber (302) within the groove (118; see Figure 3).  Ogawa et al. (US 2005/0207695 A1) teaches that an optical component (68; see Figures 7A and 7B) may be aligned with an empty groove (61a; see Figure 7A) with subsequent placement of an aligned optical fiber (69; see Figure 7B) within the groove (61a).  Therefore, the process of first aligning an optical element with a groove, and thus with the exposed apex of an empty groove, on a wafer to produce an intermediate assembly for subsequent placement of an optical fiber in the groove to align the optical fiber with the optical element is known to one of ordinary skill in the art.
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to align the optical element (45) of Tabuchi et al. with the exposed apex of the empty groove (37) to form an intermediate subassembly with the exposed apex of the empty groove (37) for subsequent placement of the optical fiber (44), since this arrangement is known to one of ordinary skill in the art, as suggested by the teachings and illustrations of Tabuchi et al., Dorrestein et al., and Ogawa et al., and since there are a limited number of alternative assembly methods obvious to one of ordinary skill in the art, including first aligning the optical component with the groove and subsequently aligning the optical fiber, first aligning the optical fiber with the groove and subsequently aligning the optical component, or simultaneously aligning the optical fiber and the optical component with the groove, as no other possible arrangement of assembly steps exits, thus presenting a limited number of options all within the technical grasp of a person of ordinary skill in the art; and since the method of aligning the optical component with an empty groove and subsequently placing the optical fiber within the groove is a known alternative assembly method disclosed in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi et al. (US 5,671,315) in view of Dorrestein et al. (US 2016/0170155 A1) and Ogawa et al. (US 2005/0207695 A1), and in further view of Hayamizu et al. (US 2006/0110098 A1) and Feng et al. (US 2013/0330034 A1).
Regarding claim 5; Tabuchi et al., Dorrestein et al., and Ogawa et al. do not specifically teach that the optical component has a wavelength which is at or higher than 1310 nm.  Optical wavelengths at or near 1310 nm and 1550 nm are conventionally used in optical transmission systems.  For example:  Hayamizu et al. teaches that optical signals having a wavelength of 1550 nm and 1310 nm are employed in an optical module having a fiber (26) within a v-groove (23a) coupled to optical transmission (28) and reception elements (27; see Figure 5, and paragraphs 165 and 167); and Feng et al. teaches that an optical fiber may be coupled to a light source having wavelengths that may include 1310 nm or higher (see paragraph 32).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use an optical component having a wavelength at or higher than 1310 nm for the purpose of generating an optical signal in a commonly used wavelength range for optical transmission systems, since one of ordinary skill could have combined these elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Benoliel (US 2013/0108222 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Benoliel (US 2013/0108222 A1) in view of Kato et al. (US 6,220,764 B1).
Regarding claims 1 and 6; Benoliel discloses an optical apparatus intermediate assembly (see Figure 1-12; the optical apparatus intermediate assembly is formed in step 1 of Figure 12, which teaches first providing an optical component and groove aligned, wherein Figures 1 and 2 illustrate the optical component, Laser Diode, aligned with the V-Groove Fiber Locator, which is empty) comprising: 
a wafer (12) having an optical sub-assembly (laser diode 16 and holder 14 form an optical sub-assembly; photodetector 22 and holder 20 also form an optical sub-assembly; see Figures 1-11); 
the wafer having at least one groove, said groove being a v-shaped groove  (V-shaped groove; see paragraph 64; v-shaped groove 40; see Figures 4A and 4B; see paragraph 68 ) having an apex (apex 42; v-shaped grooves inherently have an apex formed by the point of the v), the groove being empty of any optical fiber (see Figure 1; see Figure 12; the examiner notes that the empty groove is inherently provided before the fiber is placed therein), and the apex (42; see Figure 4A) being exposed, the exposed apex (42) being configured such that placement into said groove (40) of an optical fiber (44) causes the optical fiber (44) to fall to said apex (42; see Figures 4A and 4B); 
at least one optical component (laser diode 16) fixed on the optical sub-assembly (laser diode 16 is fixed on holder 14) externally to said groove (v-groove 40 in substrate 12) in a direction being optically aligned with said exposed apex (apex 42 of the v-groove) to an accuracy of at least one micron (see the abstract and paragraphs 17 and 60), thereby to enable said subsequent placement of said single mode optical fiber to bring about alignment with said optical component to said accuracy of at least one micron (see Figure 1 and Figure 2, both of which illustrate optical component 16 aligned with an V-groove, fiber locator V-groove, without an optical fiber therein, and Figure 12 which details this alignment process); 
such that as said subsequent placement is carried out, said optical fiber is aligned with said optical component (laser diode 16) to said accuracy of at least one micron;
wherein said groove is a v-shaped groove (see paragraph 11)  
wherein said groove comprises an apex for accurate alignment of said optical component (see paragraph 11);
wherein said optical component is a photo-detector (22; see Figures 6 and 7).  
Benoliel does not specifically state that the optical fiber is a single-mode optical fiber.  However, because the optical fiber is not part of the claimed intermediate assembly, which only includes an empty groove for later receiving a fiber, then the single mode optical fiber is not actually required by the claims.  
Should Applicant disagree that the single mode optical fiber is not required in the intermediate assembly as claimed, then the following rejection is provided to address the presence of a single mode optical fiber.
Optical fibers are necessarily either single-mode or multimode fibers, as understood by one of ordinary skill in the art.  Kato et al. teaches that optical fibers including single mode and multimode fibers may be used in optical modules in which fibers are aligned with optical elements (see column 5, lines 16-20), and that a single-mode optical fiber (20) may be aligned with and coupled to a laser diode (10; see Figure 1A) for optical coupling there-between.  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a single-mode optical fiber as the optical fiber in the invention of Benoliel for the purpose of coupling light form the laser diode into a standard, commonly used type of optical fiber, since single mode fibers were known and used in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 8 is rejected under 35 U.S.C. 103 as obvious over Beranek et al. (US 5,896,481) in view of Tabuchi et al. (US 5,671,315).  
Regarding claims 8; Beranek et al. discloses a wafer intermediate assembly (the subassembly is formed with the VCSEL chip 130 is bonded first to groove 112 formed on wafer 110; see Figure 2B; see column 4, line 48, through column 5, line 12; in particular see column 5, lines 10-12, which states that “the VCSEL chip may be bonded first, followed by the ferrule axial alignment and bonding; the examiner notes that the intermediate assembly is formed after the VCSEL chip is bonded first to groove 112 of wafer 110 and before the ferrule 22 is placed in groove 112) comprising: 
a micro-optical sub-assembly (VCSEL chip 130); 
at least one groove (groove 112), said groove (112) being a v-shaped groove comprising an apex;
an optical component (VCSEL), the optical component (VCSEL) being fixed on said micro-optical sub-assembly in optical alignment with said apex (apex of groove 112) and held in said optical alignment by glue (see column 5, lines 2-3), the groove (112) being empty and said apex being exposed, said optical component (VCSEL) being in alignment with said apex (the VCSEL is in optical alignment with the groove and thus inherently in optical alignment with the apex of the groove),  the groove (112) being configured with the apex such that insertion of an optical fiber (120) causes the fiber to come to rest at said apex (this inherently occurs for optical fibers aligned in v-grooves), thereby to enable alignment of said optical fiber (120) with said optical component (VCSEL of VCSEL chip 130) by pressing of said optical fiber (120) into said groove (112).  
Beranek et al. discloses the optical component (VCSEL) aligned with a groove (112) for subsequent placement of an optical fiber (120), wherein Beranek et al. teaches that the VCSEL chip may be bonded first, followed by the ferrule containing the optical fiber (see column 5, lines 10-12).  Bonding the VCSEL first, as described by Beranek et al., will produce the wafer intermediate assembly having an empty groove with an exposed apex.  
Beranek et al. does not disclose that the optical component is fixed on the micro-optical sub-assembly externally to the groove in the embodiment of Figure 2, that the optical component is in alignment with the apex to an accuracy of at least one micron; or that the optical fiber is a single-mode optical fiber.  However, the examiner notes that since the single-mode optical fiber is not actually part of the wafer intermediate assembly being claimed, and therefore the presence of a single-mode optical fiber is not required by claims 8-10.  
Beranek et al. teaches that in alternative to a single groove being used to position both the optical component and the optical fiber (see Figure 2), either two separate grooves (30 and 32) may be formed (see Figure 1) for receiving an optical component (20) and the optical fiber separately to position the optical component externally to the groove receiving the fiber, or a single groove (152 in Figure 2C) may be formed for positioning the optical fiber and aligned with an optical component fixed on a separate area (160) external to the groove.  Tabuchi et al. also discloses that an optical component (45) may be positioned externally to a groove (37) for receiving an optical fiber (44; see Figure 8F).  Tabuchi further teaches that an accuracy of less than 1 micron is required for efficiently coupling an optical fiber and a laser (see column 1, lines 25-28).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to alternative position the optical component fixed on the micro-optical sub-assembly externally to the groove and in optical alignment with an accuracy of at least one micron to the groove, and thus to the apex of the groove, for receiving the optical fiber for the purpose of ensuring efficient coupling, since fixing the optical component externally to the groove was a known alterative to fixing the optical component within the groove in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Should Applicant disagree that the presence of a single mode optical fiber is not required by the limitations of claim 8, Tabuchi et al. teaches that in the prior art, optical components (21; see Figures 5A and 6A) are aligned with an empty groove (17) before placement of a single-mode optical fiber (20; see column 1, lines 14-29) within the groove (17; see Figures 5A and 6A, which illustrate the optical component 21 aligned with the groove 17 before the optical fiber 20 is placed in the groove).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to subsequently place a single mode optical fiber within the empty groove of the wafer intermediate assembly formed when the VCSEL chip (130) of Beranek et al. is first bonded to the groove (112) of wafer (110), since the use of single mode optical fibers in subsequent placement steps is known in the prior art of record and one of ordinary skill could have combined the prior art elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yumoto et al. (JP 56-054081 A) in view of Beranek et al. (US 5,896,481), or alternatively, under 35 U.S.C. 103 as being unpatentable over Yumoto et al. (JP 56-054081 A) in view of Beranek et al. (US 5,896,481) and Kato et al. (US 6,220,764 B1).
Regarding claims 8 and 13; Yumoto et al. discloses a wafer (block 13 in Figures 1 and 2; block 34 in Figure 3) intermediate assembly (see the abstract, the intermediate assembly is formed by first bonding the LED semiconductor chip 14 in the V-groove 16 of the wafer 13 thereby aligning the LED chip 14 with the V-groove 16, wherein the V-groove is inherently empty at the location where the fiber will be successively placed) comprising: 
a micro-optical sub-assembly (the micro-optic assembly includes semiconductor chip 14 mounted on substrate 11; or semiconductor chip 24 mounted on substrate 21; or semiconductor chips 32 and 33 mounted on substrate 31); 
at least one groove (V-shaped grooves 16, 26, 37 in Figures 1-3, respectively), said groove being a v-shaped groove comprising an apex; 
an optical component (LED chip 14 in Figure 1, optical semiconductor chip 24 in Figure 2, and light-emitting and light-receiving semiconductor elements 32 and 33 in Figure 3; see the description of Figures 1 and 2 on page 3 of the machine translation of JP 56-054081 A; see the description of Figure 3 on page 4 of the machine translation of JP 56-051081 A), 
the optical component (14, 24, 32, 33) being fixed on said micro-optical sub-assembly (11, 21, 31) externally to the groove (see Figure 2, wherein the component 24 is fixed in a groove that is external to the groove receiving the optical fiber 25) in optical alignment with said apex (apex of the groove 26),  
the groove (16, 26, 37) being empty and said apex being exposed (semiconductor LED chip 14 is adapted to be fitted into the V-groove 16 on substrate 11 to position the LED chip 14, and in succession, an optical fiber 15 is fitted and secured to the V-groove 16; see the abstract; wherein in succession means after, and thus the semiconductor chip 14 is inserted into and aligned with the V-groove 16 such that an intermediate assembly with an empty groove for subsequent, i.e. successive, positioning of an optical fiber is formed), said optical component (14, 24, 32, 33) being in alignment with said apex (apex of the groove 16, 26, 37), the groove being configured with the apex such that insertion of an optical fiber causes the fiber to come to rest at said apex (this inherently occurs when fibers are placed into v-grooves), thereby to enable alignment of said optical fiber (15, 25, 26) with said optical component (14, 24, 32, 33) by pressing of said optical fiber into said groove (16, 26, 37);
wherein said optical component is a photo-detector (light-receiving element 33 is inherently a photodetector).  
Yumoto et al. does not disclose that the optical component is held in said alignment by glue or that the optical component is aligned with the apex to an accuracy of at least one micron.
Beranek et al. teaches that glue (optical epoxy or adhesive) may be used to secure an optical component (130; see Figure 2B) within a v-groove (112) on a wafer (110) in an optically aligned position with an optical fiber (120; see column 5, lines 2-3 and Figure 2B).  Tabuchi further teaches that an accuracy of less than 1 micron is required for efficiently coupling an optical fiber and a laser (see column 1, lines 25-28). Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use glue to hold the optical component in position within the groove in the invention of Yumoto et al. for the purpose of using a known method to secure the optical component in an aligned position, and to further position the optical component in alignment with the grooves, and thus with the apex of the groove, with an accuracy of less than 1 micron to maximize optical coupling efficiency between the optical fiber positioned within the groove and the optical component, since fixing the optical component with glue was a known fixing arrangement in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Yumoto et al. does not specifically disclose that the optical fiber is a single-mode optical fiber.  However, the examiner notes that since the single-mode optical fiber is not actually part of the wafer intermediate assembly being claimed, and therefore the presence of a single-mode optical fiber is not required by claims 8 and 13.  
Should Applicant disagree that the presence of a single mode optical fiber is not required by the limitations of claims 8 and 30, the examiner notes that optical fibers are necessarily either single-mode or multimode fibers, as understood by one of ordinary skill in the art.  Kato et al. teaches that optical fibers including single mode and multimode fibers may be used in optical modules in which fibers are aligned with optical elements (see column 5, lines 16-20), and that a single-mode optical fiber (20) may be aligned with and coupled to a laser diode (10; see Figure 1A) for optical coupling there-between.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a single-mode optical fiber as the optical fiber in the invention of Yumoto et al. for the purpose of coupling light form the laser diode into a standard, commonly used type of optical fiber, since single mode fibers were known and used in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yumoto et al. (JP 56-054081 A) in view of Beranek et al. (US 5,896,481), and in further view of Chu et al. (US 2011/0052202 A1); Goto (US 2003/0053763 A1); Feng et al. (US 9,134,490 B2); Traver, Jr. et al. (US 6,151,430); Kato (US 5,853,626); and Blonder et al. (US 5,179,609); or alternatively over Yumoto et al. (JP 56-054081 A) in view of Beranek et al. (US 5,896,481) and Kato et al. (US 6,220,764 B1), and in further view of Chu et al. (US 2011/0052202 A1); Goto (US 2003/0053763 A1); Feng et al. (US 9,134,490 B2); Traver, Jr. et al. (US 6,151,430); Kato (US 5,853,626); and Blonder et al. (US 5,179,609).
Regarding claims 11 and 14; Yumoto et al. and Beranek et al. (or alternatively Yumoto et al.; Beranek et al.; and Kato et al.) teach or suggest all of the limitations of claim 8 as applied above, and Yumoto et al. teaches that the semiconductor optical element (14, 24, 32, 33) may be a LED or light-emitting element (14, 32) or a light-receiving element (33), but Yumoto et al. does not specifically state:
that the optical component is:
a bank of laser diodes with a predetermined separation between each laser diode, 
a laser diode and a photo detector, 
a bank of laser diodes and photodetectors, or
a bank of laser diodes and a bank of photodetectors, and/or 
that the at least one groove is a sequence of equally spaced grooves having said predetermined separation between each groove.  
Yumoto et al. does teach that the optical component may include a light emitting optical component (32) and a light-receiving optical component (33; see Figure 4).  The examiner notes that laser diodes are well-known and commonly used semiconductor light-emitting components in the art and that photodiodes or photodetectors are well-known and commonly used semiconductor light-receiving components in the art, as evidenced by the following references:
Chu et al. teaches that light emitter (20) and a bank of photodetectors (40) having a light-receiving surface (40a) may be aligned with optical fibers (30, 50) placed in grooves (11, 12) on a wafer (10), wherein the grooves comprise a sequence of equally spaced grooves having said predetermined separation between each groove (see Figure 1); 
Goto teaches that a light receiver (1) may be a photodiode (112) and aligned with an optical fiber (4) in a groove (31) on a wafer (3); 
Feng et al. teaches that banks of optical components (111, 112; 211, 212, 311, 313; see Figures 1-3), which include laser diodes and photodiodes (see paragraph 30; see claim 2) may be aligned with optical fibers (125, 225, 345) placed in V-grooves (121, 221, 341) on a wafer (120, 220, 340), wherein the grooves comprise a sequence of equally spaced grooves having said predetermined separation between each groove (see Figures 1-3);
Traver, Jr. et al. teaches that a photonic device (300; see Figures 3A-3D and Figure 5) may include a single photonic device (302; see Figures 3A-3D) or a plurality of photonic devices (see Figure 5), and that the photonic devices may alternatively be light emitting diodes (see claim 5), a photodetector (see claim 9), or a VCSEL (see claim 10), wherein the grooves comprise a sequence of equally spaced grooves having said predetermined separation between each groove (see Figure 5);  
Kato (US 5,853,626) teaches that a bank of photodiodes (4a) may be coupled to optical fibers (3) placed in v-grooves (6b) on a substrate (1b), and that laser-diodes or other semiconductor devices may also be used (see column 13, lines 1-5), wherein the grooves comprise a sequence of equally spaced grooves having said predetermined separation between each groove (see Figure 3); and
Blonder et al. teaches that a bank of optical devices (140), which may be either LEDs or photodiodes (see claims 14 and 15), are be coupled to fibers (320) placed in equally spaced v-grooves (340) on a wafer (300).
Thus, in view of the related prior art discussed above, one of ordinary skill in the art would have found it obvious to use a bank of laser diodes with a predetermined separation between each laser diode, a laser diode and a photo detector, a bank of laser diodes and photodetectors, or a bank of laser diodes and a bank of photodetectors, as the optical components in the invention of Yumoto et al., and to provide a sequence of equally spaced grooves having said predetermined separation between each groove for the purpose of coupling a plurality of known optical components and optical fibers in a known manner, since these are known equivalent coupling arrangements in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yumoto et al. (JP 56-054081 A); Beranek et al. (US 5,896,481); Chu et al. (US 2011/0052202 A1); Goto (US 2003/0053763 A1); Feng et al. (US 9,134,490 B2); Traver, Jr. et al. (US 6,151,430); Kato (US 5,853,626); and Blonder et al. (US 5,179,609), in further view of Hayamizu et al. (US 2006/0110098 A1) and Feng et al. (US 2013/0330034 A1); or alternatively over Yumoto et al. (JP 56-054081 A); Beranek et al. (US 5,896,481); Kato et al. (US 6,220,764 B1); Chu et al. (US 2011/0052202 A1); Goto (US 2003/0053763 A1); Feng et al. (US 9,134,490 B2); Traver, Jr. et al. (US 6,151,430); Kato (US 5,853,626); and Blonder et al. (US 5,179,609) in further view of Hayamizu et al. (US 2006/0110098 A1) and Feng et al. (US 2013/0330034 A1).
Regarding claim 12; the prior art teaches or suggests all of the limitations of claim 8 as applied above, but Yumoto et al. does not specifically teach that the optical component has a wavelength which is at or higher than 1310 nm.  Optical wavelengths at or near 1310 nm and 1550 nm are conventionally used in optical transmission systems.  For example:  Hayamizu et al. teaches that optical signals having a wavelength of 1550 nm and 1310 nm are employed in an optical module having a fiber (26) within a v-groove (23a) coupled to optical transmission (28) and reception elements (27; see Figure 5, and paragraphs 165 and 167); and Feng et al. teaches that an optical fiber may be coupled to a light source having wavelengths that may include 1310 nm or higher (see paragraph 32).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use an optical component having a wavelength at or higher than 1310 nm for the purpose of generating an optical signal in a commonly used wavelength range for optical transmission systems, since one of ordinary skill could have combined these elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874